DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7 and 9-19 of US Application No. 16/174,354 are currently pending and have been examined. Applicant amended claims 1, 3, 4, 7, 9-11 and 18 and canceled claims 2 and 8.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “one or more comping devices” but should recite -- one or more computing devices -- .  Appropriate correction is required.

Response to Arguments
The previous interpretation of claim 8 under 35 USC § 112(f) is withdrawn in consideration of amended claim 18.

The previous rejection of claims 1, 5-7 and 17-19 under 35 USC § 101 are withdrawn. Applicant amended independent claims 1, 7 and 18 to recite additional elements that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

 Applicant's arguments, see REMARKS, filed 01 December 2020, regarding the rejections of claims 1, 3-7 and 9-19 under 35 USC § 102 or 103 have been fully considered but they are not 
As recited in the claims and disclosed in the specification, the information layer may be merely one or more sensors of the aerial vehicle, the control layer may be merely one or more computing devices and the display layer may be a feedback device. See claims 1, 7, 18 and ¶ [0018], [0037], [0042]. Accordingly, Examiner is interpreting the information layer as one or more sensors of the aerial vehicle, the control layer as one or more computing devices and the display layer as a feedback device.
Using the above interpretations, the prior cited art of record teaches each of the information layer, the control layer and the display layer. In this regard, Haskins discloses generating flight information, such as attitude, heading, angular rate, etc., from one or more flight sensor data sources. Haskins at ¶ [0031]. This flight information from flight sensor data sources is equivalent to Applicant’s claimed information layer. Haskins also discloses an avionics control and display unit (CDU) 106. The CDU may include a processor 202 and display 120. Id. at Fig. 2 and ¶ [0038]. The processor of Haskins is equivalent to Applicant’s claimed control layer, while the display unit is equivalent to Applicant’s display layer. Therefore, Haskins teaches each of an information layer, a control layer and a display layer. The previous rejections of claims 1, 7 and 18 under 35 USC § 102 are maintained.
Applicant does not present additional arguments regarding the remaining claims but relies on their dependency from one of claims 1, 7 and 18. Therefore, the rejections of the dependent claims under § 102 or 103 are maintained.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskins et al. (US 2017/0249852 A1, “Haskins”).

Regarding claims 1, 7 and 18, Haskins discloses an emergency autoload system and teaches:
one or more sensors of the aerial vehicle, the one or more sensors associated with an information layer of the multi-layer architecture (flight sensor data from air data information sources such as AHRS 110 and ADCs 112 – see at least Fig. 1B and ¶ [0031]); and 
one or more computing devices of a control layer of the multi-layer architecture, (CDU 106 – see at least Fig. 1B and ¶ [0029]) the one or more computing devices configured to:
receive data from the one or more sensors, the data indicative of one or more operating parameters of the aerial vehicle (flight sensor data from air data information sources such as AHRS 110 and ADCs 112 – see at least Fig. 1B and ¶ [0031]);
determine the operating state of the aerial vehicle based on the data (autoland module 214 of CDU 106 may detect when the cabin depressurizes below a threshold based on engagement characteristics and flight characteristics – see at least ¶ [0047]; e.g., operating state = depressurized); 
select an operating protocol based on the determined operating state, the operating protocol specifying one or more executable steps to be performed in response to determining the operating state (autoland module 214 can automatically activate emergency autoland procedures based on engagement characteristics or flight characteristics – see at least ¶ [0047]); and
display the selected operating protocol on a feedback device of a display layer of the multi-layer architecture, the display layer viewable by an operator of the aerial vehicle (notification banner 481 on primary flight display 102 may convey whether or not the autoland module 24 is active – see at least Fig. 4A and ¶ [0080]; e.g., ‘The aircraft is performing a fully automated emergency landing’ – see at least Fig. 5A),
wherein the operating protocol is selected using a control layer of the multi-layer architecture that decouples the operator from selecting the operating protocol (autoland module 214 may automatically active the emergency autoland process – see at least ¶ [0047]); and 
execute the one or more steps of the selected operating protocol to adjust operation of the aerial vehicle (autoland module 214 can engage emergency autolanding processes – see at least ¶ [0049], [0051]).

Regarding claims 4 and 10, Haskins further teaches:
wherein the one or more computing devices are configured to execute the one or more steps of the selected operating protocol immediately after the selected operating protocol is displayed on the feedback device (notification banner 418 on primary flight display 102 in cockpit may convey whether or not the autoland module 24 is active – see at least Figs. 1A, 4A and ¶ [0080]; autoland steps are executed after autoland banner is displayed – see at least Fig. 5A).

Regarding claim 5, Haskins further teaches:
wherein determining the operating state comprises comparing, by the one or more computing devices, the data to reference data indicative of one or more predefined operating states of the aerial vehicle (autoland module 214 can detect when the cabin depressurizes below a predetermined pressure threshold and can automatically activate emergency autoland processes – see at least ¶ [0047]).

Regarding claim 6, Haskins further teaches:
wherein selecting the operating protocol comprises matching, by the one or more computing devices, the determined operating state with one of a plurality of predefined operating protocols (module 214 can cause processor 202 to activate the most suitable autopilot mode based on flight plan and/or flight characteristics – see at least ¶ [0074]).

Regarding claim 11, Haskins further teaches:
wherein the data from the one or more sensors indicate occurrence of a depressurization event within a cockpit of the aerial vehicle (flight characteristics include cabin pressure – see at least ¶ [0047]), and wherein the determined operating state corresponds to an emergency state (when cabin depressurizes below a predetermined pressure threshold – see at least ¶ [0047]).

Regarding claim 12, Haskins further teaches:
wherein when executing the one or more executable selected operating protocol, the one or more computing devices are configured to:
determine an airport within a predetermined proximity of the aerial vehicle (at 1204, potential destination airports are determined and at an airport is selected – see at least Figs. 12 and 14, and ¶ [0089]); and
update a flight plan for the aerial vehicle (at 1210 and 1220, routes to a selected airport are created and re-created, if necessary – see at least Fig. 12 and ¶ [0095], [0097]),
wherein the updated flight plan directs the aerial vehicle to land at the airport (at 1224, the route is traversed – see at least Fig. 12 and ¶ [0098]).

Regarding claim 13, Haskins further teaches:
wherein the one or more computing devices are configured to display the updated flight plan on the feedback device (display screen 42 of primary flight display 102 can include a map 404 configured to convey the route of the aircraft to the FAF – see at last Fig. 4A and ¶ [0077]).

Regarding claim 14, Haskins further teaches:
wherein the one or more computing devices are configured to execute the updated flight plan so that the aerial vehicle lands at the airport (autoland module 214 can cause the flight director, autopilot system, and/or navigation system to actuate one or more modes of operation to traverse the route, such as causing the autopilot system to actuate the vertical navigation mode (VNAV) and/or the lateral navigation mode (LNAV) to traverse the route from the current position of the aircraft to the waypoint(s) and/or the FAF and causing the autopilot system to actuate a flight level change (FLC) mode and/or an altitude hold mode (ALT) to achieve and/or maintain desired airspeed and/or altitude while traversing the route – see at least ¶ [0098]).

Regarding claim 16, Haskins further teaches:
wherein the one or more computing devices are configured to execute the updated flight plan immediately after the flight plan is updated (at 1224, the route is traversed after being created at 1210 or recreated at 1220 – see at least Fig. 12 and ¶ [0098]).

Regarding claims 17 and 19, Haskins further teaches:
wherein the feedback device is positioned within a cockpit of the aircraft or a ground station at a remote location (notification banner 418 on primary flight display 102 in cockpit may convey whether or not the autoland module 24 is active – see at least Figs. 1A, 4A and ¶ [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins in view of Ausman et al. (US 2007/0142980 A1, “Ausman”).

Regarding claims 3 and 9, Haskins fails to teach but Ausman discloses an avionics method and apparatus and teaches:
wherein the one or more computing devices are configured to execute the one or more steps of the selected operating protocol only after a predetermined amount of time has lapsed since displaying the protocol on the feedback device (IFR load shed in response to Alt 1 Failure is displayed with a timer for executing the load shed after the time has expired – see at least Fig. 14; i.e., IFR load shed = operating protocol).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency autoload system of Haskins to provide for executing a selected protocol after a predetermined period of time, as taught by Ausman, to allow the pilot time to select alternative options before execution of the protocol (Ausman at Fig. 14).

Regarding claim 15, Haskins fails to teach but Ausman discloses an avionics method and apparatus and teaches:
wherein the one or more computing devices are configured to execute the [operating protocol] only after a predetermined amount of time has lapsed since displaying the [operating protocol] on the feedback device (e.g., IFR load shed in response to Alt 1 Failure is displayed with a timer for executing the load shed after the time has expired – see at least Fig. 14).

In summary, Haskins discloses executing an autoland process (i.e., operating protocol) in response to determined flight conditions.  The autoland process includes creating and executing a flight plan to a new airport. A display indicates to the pilots when the autoland process is initiated.  Haskins does not disclose executing the autoland process after a predetermined lapse of time.  Similar to Haskins, 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency autoload system of Haskins to provide for executing a selected protocol after a predetermined period of time, as taught by Ausman, to allow the pilot time to select alternative options before execution of the protocol (Ausman at Fig. 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668